[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed.  See Opinion and Judgment Entry.  [MAHONEY-9TH] (CHRISTLEY) (O'NEILL)
(Mahoney, J., Ret., Ninth Appellate District, sitting by assignment.)
 DOMESTIC RELATIONS:  A trial court does not abuse its discretion by determining that an asset is marital property when one spouse does not prove by clear and convincing evidence that the asset was given solely to him during the marriage.
  A bonus is included in gross income for purposes of spousal and child support even if the bonus is used to pay taxes on corporate profits.